UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended: September 30, 2015 or ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from: to BREATHE ECIG CORP. (Exact name of registrant as specified in its charter) ————— Nevada 333-178624 37-1640902 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 322 Nancy Lynn Lane, Suite 7, Knoxville, TN 37919 (Address of Principal Executive Office) (Zip Code) (865) 337-7549 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act)¨YesþNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date377,311,277shares of common stock were issued and outstanding as of November 9, 2015. TABLE OFCONTENTS PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 1 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 33 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURESABOUT MARKET RISK. 45 ITEM 4. CONTROLS AND PROCEDURES. 45 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 46 ITEM 1A. RISK FACTORS. 47 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS. 49 ITEM 3. DEFAULTS UPON SENIOR SECURITIES. 50 ITEM 4. MINE SAFETY DISCLOSURE. 50 ITEM 5. OTHER INFORMATION. 50 ITEM 6. EXHIBITS. 50 SIGNATURES 51 Exhibit 31.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO SECTION -OXLEY ACT OF 2002 EX-101.INS XBRL INSTANCE DOCUMENT EX-101.SCH XBRL TAXONOMY EXTENSION SCHEMA EX-101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE EX-101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE EX-101.LAB XBRL TAXONOMY EXTENSIONLABEL LINKBASE EX-101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE i Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS BREATHE ECIG CORP. (FORMERLY DNA PRECIOUS METALS, INC.) CONDENSED CONSOLIDATED BALANCE SHEETS (in US$) (UNAUDITED) SEPTEMBER 30, DECEMBER 31, ASSETS CURRENT ASSETS Cash $ $ Prepaid expenses - Inventory - Accounts receivable, net - Total current assets Other Asset Deferred financing fees, net - Commercialization fees, net - Investment - - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Deferred revenue and fees - Notespayable - current portion, reduced by original issue discount of $25,144 - Accrued interest - Liability for stock to be issued - Notes payable - related parties Total current liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Preferred stock, $0.001 par value, 10,000,000 shares authorized Nil shares issued and outstanding. - - Common stock, $0.001 par value, 500,000,000 shares authorized 372,311,277 shares issued and outstanding. - Additional paid in capital - Accumulated deficit ) ) Total stockholders' equity (deficit) ) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ * represents members equity of Breathe LLC prior to reverse merger The accompanying notes are an integral part of these condensed consolidated financial statements. -1- Table of Contents BREATHE ECIG CORP. (FORMERLY DNA PRECIOUS METALS, INC.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2 (in US$) (UNAUDITED) NINE MONTHS ENDED THREE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, REVENUE $ - $ - COST OF GOODS SOLD - - GROSS LOSS ) - ) - OPERATING EXPENSES Research and development - 10 - Marketing, advertising and promotion - - Salaries and related expenses, including stock-based compensation - - Professional fees - - Rent - - Depreciation and amortization - - General and administrative Total operating expenses OTHER (INCOME) EXPENSE Interest expense, net - - Other income ) - ) - Loss on conversion of debt - - Gain on conversion of warrants ) - ) - FV adjustment on derivative liability - - - Legal settlement expense - - Total other (income) expense - - Net loss before provision for income taxes ) Provision for income taxes - Net loss $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING NET LOSS PER SHARE $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. -2- Table of Contents BREATHE ECIG CORP. (FORMERLY DNA PRECIOUS METALS, INC.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (in US$) (UNAUDITED) NINE MONTHS ENDED SEPTEMBER 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss for the period $ ) $ ) Adjustments to reconcile net (loss) to net cash (used in) operating activities: Depreciation and amortization - Amortization of deferred financing fees - Non-cash interest charges - Amortization of original issue discount - Legal fees incurred deducted from proceeds of notes payable - Liability for shares to be issued for legal settlement - Gain on warrant conversion ) - Loss on conversion of debt to equity - Loss on extinguishment of debt - Fair value adjustment in derivative liabilities - Common stock/stock options issued or to be issued for services rendered - Change in assets and liabilities (Increase) decrease in prepaid expenses and deposits ) - (Increase) in accounts receivable ) - (Increase) in inventory ) - Increase in accounts payable and accrued expenses Total adjustments Net cash (used in) operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds received from convertible notes - Net member contributions - Repayments of notes payable ) - Proceeds from promissory notes - related party - Proceeds to retire debt in excess of face value ) - Cash paid to purchase price adjustments and derivate rights on stock ) - Proceeds received for common stock and liability for stock to be issued - Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH ) CASH - BEGINNING OF PERIOD CASH - END OF PERIOD $ $
